Third District Court of Appeal
                                  State of Florida
                             Opinion filed August 2, 2017.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                   No. 3D17-818
                             Lower Tribunal No. 13-1441
                                ________________

                                 Javier Bermudez,
                                       Appellant,

                                           vs.

                               The State of Florida,
                                       Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Javier Bermudez, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SUAREZ, LAGOA, and FERNANDEZ, JJ.

      SUAREZ, J.

      Javier Bermudez appeals from the summary denial of his motion to correct

an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800. We

reverse.
       Bermudez asserts that the sentencing transcript will show that he did not

waive credit for time served. Neither the transcript nor the sentencing documents

are in the record on appeal. See Cozza v. State, 756 So. 2d 272, 273 (Fla. 3d DCA

2000) (“Where a defendant's waiver of credit for time served is not clearly shown

on the record, it will not be presumed.”); Isaac v. State, 992 So. 2d 304 (Fla 3d

DCA 2008) (same).

       On appeal from a summary denial, this Court must reverse unless the post-

conviction record shows conclusively that the appellant is entitled to no relief. See

Fla. R. App. P. 9.141(b)(2)(A), (D). Because the record now before us fails to

make the required showing, we reverse the order and remand for further

proceedings. If the trial court again enters an order summarily denying the post-

conviction motion, the court shall attach record excerpts conclusively showing that

the appellant is not entitled to any relief.

       Reversed and remanded for further proceedings.




                                               2